 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   SHEILA GARCIA, CASSANDRA                          Case No.: 15-CV-189 JLS (NLS)
     GARCIA, C.N.G., a minor, and C.J.G., a
 9
     minor, by and through their Guardian Ad           ORDER DENYING DEFENDANTS
10   Litem, DONALD WALKER                              CAITLIN MCCANN, GLORIA
                                     Plaintiffs,       ESCAMILLA-HUIDOR, AND JESUS
11
                                                       SALCIDO’S MOTION FOR
12   v.                                                RECONSIDERATION OF THE
                                                       COURT’S DENIAL OF QUALIFIED
13   COUNTY OF SAN DIEGO, SAN
                                                       IMMUNITY
     DIEGO HEALTH AND HUMAN
14
     SERVICES AGENCY, POLINKSY
                                                       (ECF No. 172)
15   CHILDREN’S CENTER, CAITLIN
     MCCANN, GLORIA ESCAMILLA-
16
     HUIDOR, SRISUDA WALSH, JESUS
17   SALCIDO, MARTHA PALAFOX,
     LAURA QUINTANILLA, and Does 1
18
     through 10, inclusive,
19                                 Defendants.
20
21         Presently before the Court is Defendants Caitlin McCann, Gloria Escamilla-Huidor,
22   and Jesus Salcido’s (the “Moving Defendants”) Motion for Reconsideration of the Court’s
23   Denial of Qualified Immunity (“Mot.,” ECF No. 172). Also before the Court are Plaintiffs
24   Sheila Garcia, Cassandra Garcia, C.N.G., and C.J.G.’s Opposition to (“Opp’n,” ECF No.
25   175) and the Moving Defendants’ Reply in Support of (“Reply,” ECF No. 177) the Motion.
26   The Court vacated the hearing on the Motion and took the matter under submission without
27   oral argument. ECF No. 176. Having considered the Parties’ arguments, the facts, and the
28   law, the Court DENIES the Moving Defendants’ Motion.

                                                   1
                                                                             15-CV-189 JLS (NLS)
 1                                        BACKGROUND
 2         The Court incorporates by reference the factual background as laid out in the
 3   underlying Order: (1) Denying Plaintiffs’ Motion for Summary Judgment; (2) Granting in
 4   Part and Denying in Part County of San Diego’s Motion for Summary Judgment; and
 5   (3) Granting in Part and Denying in Part Individual Defendants’ Motion for Summary
 6   Judgment. See ECF No. 167 at 2–7.
 7         Procedurally, on June 18, 2018, the Court ruled as to Defendants McCann and
 8   Huidor that, “[b]ecause the Court has determined the issue of whether the social workers’
 9   beliefs and actions were reasonable involves disputed issues of material fact, the Court
10   does not make a qualified immunity determination here.” Id. at 16 n.9 (citing Wilkins v.
11   City of Oakland, 350 F.3d 949, 956 (9th Cir. 2003); Santos v. Gates, 287 F.3d 846, 855
12   n.12 (9th Cir. 2002)). As for Defendant Salcido, the Court similarly concluded that,
13   “[b]ecause the issue of whether Salcido’s conduct arose to the level of a constitutional
14   violation is a question for the jury, an analysis of qualified immunity is premature.” Id. at
15   23 n.11. The Moving Defendants filed the instant Motion for reconsideration of the Court’s
16   denial of qualified immunity on July 16, 2018. See generally ECF No. 172.
17                                     LEGAL STANDARD
18         Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
19   amend its judgment. In the Southern District of California, a party may apply for
20   reconsideration “[w]henever any motion or any application or petition for any order or
21   other relief has been made to any judge and has been refused in whole or in part.” Civ.
22   L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, new or
23   different facts and circumstances which previously did not exist. Id.
24         “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
25   discovered evidence, committed clear error, or if there is an intervening change in the
26   controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
27   marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
28   banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to be used

                                                   2
                                                                                 15-CV-189 JLS (NLS)
 1   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
 2   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant
 3   or deny a motion for reconsideration is in the “sound discretion” of the district court.
 4   Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229
 5   F.3d at 883). A party may not raise new arguments or present new evidence if it could
 6   have reasonably raised them earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St.
 7   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
 8                                           ANALYSIS
 9         “The doctrine of qualified immunity protects government officials from liability for
10   civil damages insofar as their conduct does not violate clearly established statutory or
11   constitutional rights of which a reasonable person would have known.” Demaree v.
12   Pederson, 887 F.3d 870, 878 (9th Cir. 2018) (quoting Pearson v. Callahan, 555 U.S. 223,
13   231 (2009)). Courts “use a two-step test to evaluate claims of qualified immunity, under
14   which summary judgment is improper if, resolving all disputes of fact and credibility in
15   favor of the party asserting the injury, (1) the facts adduced show that the officer’s conduct
16   violated a constitutional right, and (2) that right was clearly established at the time of the
17   violation.” Demaree, 887 F.3d at 878 (quoting Kirkpatrick v. Cnty. of Washoe, 843 F.3d
18   784, 788 (9th Cir. 2016) (en banc)) (internal quotation marks omitted).
19         Here, the Moving Defendants contend that the Court committed clear error, thus
20   allowing reconsideration under Rule 59(e), by deferring the ruling on qualified immunity
21   for Plaintiff’s Section 1983 claims due to the presence of disputed issues of material fact.
22   See, e.g., Mot. at 1–3. The Court disagrees. The Ninth Circuit has made clear that “[c]ourts
23   should decide issues of qualified immunity as early in the proceedings as possible, but
24   when the answer depends on genuinely disputed issues of material fact, the court must
25   submit the fact-related issues to the jury.” Ortega v. O’Connor, 146 F.3d 1149, 1154 (9th
26   Cir. 1998) (emphasis added) (citing Liston v. Cnty. of Riverside, 120 F.3d 965, 975 (9th
27   Cir. 1997); Act Up!/Portland v. Bagley, 988 F.2d 868, 873 (9th Cir. 1993)). Such is the
28   case here, where the Court determined that genuinely disputed issues of material fact

                                                   3
                                                                                 15-CV-189 JLS (NLS)
 1   remained as to whether Defendants McCann and Huidor had reasonable cause to believe
 2   that any of the Garcia children were in imminent danger of serious bodily injury and that
 3   the scope of the intrusion was reasonable necessary to avert that injury. See ECF No. 167
 4   at 9–16. As to Defendant Salcido, the Court concluded that genuinely disputed issues of
 5   material fact remained as to whether he “acted in a manner so intentional and offensive as
 6   to shock the conscience.” Id. at 23 & n.11.
 7          The Court therefore DENIES the Moving Defendant’s request for reconsideration.
 8   Even if the Court were to reconsider its prior Order, however, the Court would conclude
 9   on the current record and the state of the law as of January 28, 2013, that the Moving
10   Defendants are not entitled to qualified immunity, for the reasons set forth below.
11   I.     Defendants McCann and Huidor
12          Two claims against Defendants McCann and Huidor arising under Section 1983 are
13   at issue for purposes of this Motion: (1) violation of Plaintiffs’ Fourth and Fourteenth
14   Amendment rights for removing the Garcia children without a warrant or exigency, and
15   (2) violation of Sheila and Cassandra’s Fourteenth Amendment rights to make medical
16   treatment decisions for Cassandra. The Moving Defendants argue that, “[e]ven assuming
17   that the facts, taken in the light most favorable to Plaintiffs, allege a violation of [their]
18   rights, Plaintiffs’ rights were not clearly established.” Mot. at 7; see also id. at 15. The
19   Moving Defendants therefore appear to concede that, at least as to Defendants McCann
20   and Huidor, when the facts are viewed most favorable to Plaintiffs, Plaintiffs have alleged
21   a violation of their constitutional rights.1
22
23   1
       On this record, the Court would have to agree that, taking the facts most favorably to Plaintiffs, Plaintiffs
24   have adequately shown that Defendants McCann and Huidor violated Plaintiffs’ constitutional rights. As
     to the claim concerning the removal of the Garcia children, resolving all factual disputes in favor of
25   Plaintiffs, on January 22, 2013, Cassandra reported a single, mistaken sexual assault that occurred on
     approximately October 17, 2012, when her father allegedly mistook her for her mother, groped Cassandra
26   in a dark room, and took a photograph. Pls.’ Ex. 10, ECF No. 125-9, at 82:12–24, 101:9–20, 102:19–23,
     117:11–21, 132:8–25, 139:8–19, 151:8–13; see also Decl. of Cassandra Garcia, ECF No. 148-3, ¶¶ 5–6.
27   The referral provided for an evaluation within ten days, see Pls.’ Ex. 37A, ECF No. 125-36, the least
28   emergent response time in assigning a case. Pls.’ Ex. 26, ECF No. 125-25, at 200:16–19. Although
     assigned to the case on January 23, 2013, id. at 144:19–21, Defendant McCann elected to take no action

                                                           4
                                                                                               15-CV-189 JLS (NLS)
 1          The issue, therefore, is whether the rights that Plaintiffs claim Defendants McCann
 2   and Huidor violated were clearly established as of January 28, 2013, when the alleged
 3   constitutional violations occurred. The Court concludes that they were.
 4          A.      Removal of the Garcia Children
 5          The Moving Defendants first argue that Defendants McCann and Huidor are entitled
 6   to qualified immunity because it was not clearly established that removing the Garcia
 7   children without a warrant was unlawful on the facts of this case. See Mot. at 7–10. Based
 8   on precedent from the United States Supreme Court, the Ninth Circuit has long recognized
 9   that “[g]overnment officials are required to obtain prior judicial authorization before
10   intruding on a parent’s custody of her child unless they possess information at the time of
11   the seizure that establishes ‘reasonable cause to believe that the child is in imminent danger
12   of serious bodily injury and that the scope of the intrusion is reasonably necessary to avert
13
14   until January 28, 2013, five days later. Id. at 169:19–23. Defendant Huidor was Defendant McCann’s
     supervisor. Id. at 244:14–18. During Defendant McCann’s investigation, there were no allegations of
15   other sexual assaults involving Cassandra, no allegations concerning any sexual assaults related to the
16   other Garcia children, and no indications of any physical abuse of any of the Garcia children. See Pls.’
     Ex. 7 at 209:2–210:5, 218:20–6; Pls.’ Ex. 26 at 269:7–14. Under these facts, there was no exigency
17   allowing for warrantless removal of the Garcia children. See, e.g., Rogers v. Cnty. of San Joaquin, 487
     F.3d 1288, 1294–96 (9th Cir. 2007) (holding that delayed warrantless removal of children from home on
18   allegations of insufficient medical treatment and unsafe home conditions was a constitutional violation);
     Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1106–09 (9th Cir. 2001) (reversing district court and
19   concluding that reasonably jury could conclude that constitutional rights were violated where social
20   worker delayed in removing fourteen-year-old from custody of her parents without a warrant on
     allegations that stepfather had been sexually molesting the girl every other night for several months).
21
     Similarly, as to the claim concerning Sheila’s and Cassandra’s rights to make medical treatment decisions,
22   Plaintiffs have alleged (and introduced evidence to support) that Defendants McCann and Huidor
     disregarded the decision of Sheila and Cassandra—made on the advice of Cassandra’s physician,
23   Dr. Juboori—that Cassandra be discharged on January 28, 2013, to Project Oz for intensive inpatient
24   therapeutic treatment, instead taking Cassandra to PCC, which was primarily designed as a shelter as
     opposed to a treatment center. See Pls.’ Ex. 15 at 77:18–25; Pls.’ Ex. 17 at 40:14–24; Pls.’ Ex. 25 at
25   124:17–125:25. There is no indication that Sheila was abusing or neglecting Cassandra or that Sheila’s
     decision to have Cassandra treated at Project Oz was not in Cassandra’s the best interest. Resolving all
26   factual disputes in favor of Plaintiffs, Defendants McCann and Huidor therefore violated Sheila’s and
     Cassandra’s rights to have Sheila make medical treatment decisions for her daughter. See, e.g., Wallis v.
27   Spencer, 202 F.3d 1126, 1141–42 (9th Cir. 2000) (concluding genuine issues of material fact existed as
28   to constitutional violation where the plaintiffs alleged that, after removal from their parents, children were
     subjected to physical examinations without the consent or presence of their parents).

                                                           5
                                                                                              15-CV-189 JLS (NLS)
 1   that specific injury.’” Mabe, 237 F.3d at 1106–07 (quoting Wallis, 202 F.3d at 1138
 2   (citing Mincey v. Arizona, 437 U.S. 385, 393 (1978))).
 3         Not surprisingly, the Moving Defendants make much of White v. Pauly, 580 U.S.
 4   ___, 137 S. Ct. 548 (2017), in which the United States Supreme Court “reiterate[d] the
 5   longstanding principle that ‘clearly established law’ should not be defined ‘at a high level
 6   of generality,’” id. at 552 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)), and
 7   “must be ‘particularized’ to the facts of the case.” Id. (quoting Anderson v. Creighton, 483
 8   U.S. 635, 640 (1987)); see also Mot. at 10–11. The Supreme Court, however, “do[es] not
 9   require a case directly on point.” White, 137 S. Ct. at 551 (quoting Mullenix v. Luna, 577
10   U.S. at ___, 136 S. Ct. 305, 308 (2015)) (internal quotation marks omitted). Instead,
11   “existing precedent must have placed the statutory or constitutional question beyond
12   debate.” White, 137 S. Ct. at 551 (quoting Mullenix, 136 S. Ct. at 308) (internal quotation
13   marks omitted).
14         The Moving Defendants argue that Defendants McCann and Huidor are entitled to
15   qualified immunity because “[n]o Ninth Circuit or Supreme Court decision has held social
16   workers liable for removing children where a parent in the house was accused of becoming
17   intoxicated and sexually abusing a child in the home, and where it would take up to 72
18   hours to get a warrant.” Mot. at 11. The Ninth Circuit has repeatedly made clear, however,
19   that there is no exigency where the alleged abuse is non-recurring and the social worker
20   fails to investigate and remove the children within the time required to secure a warrant.
21   In Mabe, for example, the Ninth Circuit concluded that there was no exigency where the
22   social worker opted to leave the residence after interviewing the child about the alleged
23   molestation, “the improper touching had not been recurring,” and it was likely that the
24   social worker could secure a warrant before any further molestation could occur. Id. at
25   1008. Also militating against a finding of exigency is the fact that a risk is too “remote” to
26   establish reasonable cause to believe that the children were in immediate danger, such as
27   where children were allegedly locked up in their parents’ workplace during the day, but
28   “[t]he chance of accidental injury or of a fire breaking out . . . during the few hours that it

                                                    6
                                                                                  15-CV-189 JLS (NLS)
 1   would take [the social worker] to obtain a warrant were very low.” Rogers, 487 F.3d at
 2   1295; see also Malik v. Arapahoe Cnty. Dep’t of Soc. Servs., 191 F.3d 1306, 1312, 1315
 3   (10th Cir. 1999) (affirming that law was clearly established that no exigency existed where
 4   four-year-old child was removed after eighteen days on basis of ten photographs of the
 5   partially nude girl taken five months previously by an artist uncle who resided out of state).
 6          This case is not distinguishable from the Ninth Circuit’s decisions in Rogers and
 7   Mabe or the Tenth Circuit’s decision in Malik. With only one alleged occurrence of sexual
 8   molestation having occurred over three months previously and with Defendant McCann
 9   having declined to assess an exigent risk between January 23 and 28, 2013—longer than it
10   would have taken to secure a warrant—no reasonable social worker would have believed
11   that Clarissa or her two sisters were in imminent danger of serious bodily injury on
12   January 28, 2013, when the Garcia children were removed from their home without a
13   warrant. Accordingly, on the facts as presented by Plaintiffs, Defendants McCann and
14   Huidor would not be entitled to qualified immunity under the law as it was clearly
15   established on January 28, 2013.2
16          B.     Medical Treatment Decisions for Cassandra
17          The Moving Defendants also contend that Defendants McCann and Huidor are
18   entitled to qualified immunity because no precedent has found a social worker liable for
19   placing a child in protective custody rather than in a psychiatric placement, meaning that
20   the constitutional right at issue was not “clearly established.” See Mot. at 14–15.
21          The Ninth Circuit has recognized that “[p]arents and children have a well-elaborated
22   constitutional right to live together without governmental interference.” Rogers, 487 F.3d
23   at 1294 (quoting Wallis, 202 F.3d at 1136); see also Wallis, 202 F.3d at 1136 (citing
24   Santosky v. Kramer, 455 U.S. 745, 753 (1982); Stanley v. Illinois, 405 U.S. 645
25
26   2
       The Ninth Circuit has since made clear in Demaree that, even following White, the Ninth Circuit “ha[s]
     here a very specific line of cases, culminating in Rogers and Mabe, which identified and applied law
27   clearly establishing that children may not be removed from their homes without a court order or warrant
28   absent cogent, fact-focused reasonable cause to believe the children would be imminently subject to
     physical injury or physical sexual abuse.” Demaree, 887 F.3d at 884.

                                                        7
                                                                                          15-CV-189 JLS (NLS)
 1   (1972); Pierce v. Soc’y of Sisters, 268 U.S. 510, 534–35 (1925); Meyer v. Nebraska, 262
 2   U.S. 390 (1923)). “That right is an essential liberty interest protected by the Fourteenth
 3   Amendment’s guarantee that parents and children will not be separated by the state without
 4   due process of law except in an emergency.” Wallis, 202 F.3d at 1136–37 (citing
 5   Stanley, 405 U.S. at 651; Campbell v. Burt, 141 F.3d 927 (9th Cir. 1998); Ram v. Rubin, 118
 6   F.3d 1306, 1310 (9th Cir. 1997); Caldwell v. LeFaver, 928 F.2d 331, 333 (9th Cir.
 7   1991); Baker v. Racansky, 887 F.2d 183, 186 (9th Cir. 1989)). “The right to family
 8   association includes the right of parents to make important medical decisions for their
 9   children, and of children to have those decisions made by their parents rather than the
10   state.” Wallis, 202 F.3d at 1141 (citing Parham v. J.R., 442 U.S. 584, 602 (1979) (holding
11   that it is in the interest of both parents and children that parents have ultimate authority to
12   make medical decisions for their children unless a “neutral fact finder” determines, through
13   due process hearing, that parent is not acting in child’s best interests)).
14         As can be seen from the above precedent, it is clear that a parent’s right to make
15   medical decisions for his or her child—and the child’s corresponding right to have his or
16   her parent make such decisions on the child’s behalf—is part and parcel of the right of
17   parent and child not to be separated without a warrant in the absence of exigent
18   circumstances. It naturally follows that, if a parent is unlawfully deprived of his or her
19   child, the parent is also deprived of the right to make medical treatment decisions for his
20   or her child. See, e.g., Robinson v. Tripler Army Med. Ctr., 683 F. Supp. 2d 1097, 1107
21   (D. Haw. 2009) (“[Defendant]’s act of taking legal custody of [the child] away from
22   Plaintiffs had the effect of terminating Plaintiffs’ ability to make such [medical] decisions
23   on [the child]’s behalf.”).
24         The Moving Defendants again urge the Court to define the constitutional right at
25   issue too narrowly, arguing that “[n]o prior precedent has held a social worker liable for
26   placing a child in protective custody rather than in an outpatient psychiatric program when
27   that child was being discharged from a psychiatric hospital.” Mot. at 15. Although cases
28   within the Ninth Circuit generally arise in the context of investigatory examinations

                                                    8
                                                                                   15-CV-189 JLS (NLS)
 1   conducted without the consent or presence of parents in response to allegations of sexual
 2   molestation or abuse, see, e.g., Wallis, 202 F.3d at 1141–42, the fact situation presented
 3   here is even more extreme: after being removed from her parents without reasonable cause,
 4   Cassandra was deprived for a period of many months of the benefit of the medical treatment
 5   her mother (and her physician and herself) deemed advisable, i.e., psychiatric outpatient
 6   treatment at Project Oz, instead sending Cassandra to PCC. Accordingly, resolving all
 7   factual disputes in favor of Plaintiffs, neither Defendant McCann nor Defendant Huidor is
 8   entitled to qualified immunity.
 9   II.   Defendant Salcido
10         The Moving Defendants claim that Plaintiffs’ allegations fail to satisfy either prong
11   of the qualified immunity test as to Defendant Salcido. See Mot. at 16. First, the Moving
12   Defendants contend that, even viewing the facts in a light most favorable to Plaintiffs,
13   “none of [Defendant Salcido’s] alleged acts and omissions caused a violation of
14   Cassandra’s right to ‘reasonable safety and minimally adequate care’” because “[n]othing
15   that Salcido was alleged to have done caused Cassandra to be injured at PCC.” Id. at 17.
16   Second, the Moving Defendants claim that Cassandra’s constitutional rights, even if
17   violated, were not clearly established because “no prior precedent has held a social worker
18   liable for violating a minor’s right to ‘reasonable safety and minimally adequate care’ in
19   circumstances even remotely similar to those here.” Id. at 17–18.
20         Again, the Court disagrees. Viewing the facts here most favorably to Plaintiffs, the
21   Garcia case was transferred to Defendant Salcido in early February 2013. See Pls.’ Ex. 32,
22   ECF No. 125-31, at 75:18–23. Defendant Salcido was responsible for the Garcia children
23   until their case was transferred to Teresa Helms on April 30, 2013. See Pls.’ Ex. 37C, ECF
24   No. 125-36, at 68. During the approximately three months that Defendant Salcido was the
25   Garcia family’s caseworker, he allegedly did nothing to attend to Cassandra’s psychiatric
26   needs, which were exacerbated by her continued return to PCC. See generally Pls.’ MSJ,
27   ECF No. 113-1, at 12–13. Although Sheila requested that Cassandra be allowed to
28   continue seeing her psychiatrist, Dr. Rashidi, see Pls.’ Ex. 37C at 23, Cassandra allegedly

                                                  9
                                                                               15-CV-189 JLS (NLS)
 1   received no mental health services whatsoever between February 15, and March 22, 2013.
 2   See Opp’n at 13.
 3         During this period, Cassandra made several suicide attempts and was psychiatrically
 4   hospitalized three times for suicidal ideations, see Pls.’ Ex 37C at 39; Pls.’ Exs. 43R–43T,
 5   ECF Nos. 125-42 at 49–67, reporting “increasing depression” due to removal from her
 6   parents’ custody. See Pls.’ Ex. 43R. Indeed, Cassandra even claimed that many of her
 7   suicide threats were made to “prove a point” to Defendant Salcido. See Pls.’ Ex. 43T at 3.
 8   Apparently that “point” was ignored, as Defendant Salcido did not visit Cassandra and
 9   often could not be reached to discuss her care during this time. See Pls.’ MSJ at 12 (citing
10   Pls.’ Ex. 1, ECF No. 125, at 147:13–24; Pls.’ Ex. 2, 125-1, at 115:19–116:3; Pls.’ Ex. 32
11   at 253:2–21, 262:18–23; Pls.’ Ex. 37C at 34; Pls.’ Ex. 43S at 2). Although Cassandra’s
12   physicians urged Defendant Salcido that Cassandra be provided a higher level of care, she
13   was routinely discharged back to PCC. See Opp’n at 13 (citing Pls.’ Ex. 28, 125-27, at
14   84:1–15; Pls.’ Ex. 32 at 306:2–15; Pls.’ Ex. 37C at 39, 43, 50; Pls.’ Ex. 43U, ECF No. 125-
15   42 at 68–69; Pls.’ Ex. 44B, ECF No. 125-43 at 8–13).
16         After being discharged to PCC on March 22, 2013, Cassandra ran away (or went
17   “AWOL”) on March 24, 2013. See Pls.’ Ex. 37C at 39, 42; Pls.’ Exs. 40H & 40I, ECF No.
18   125-40. Following psychiatric readmission to Rady Children’s Hospital on March 27,
19   2013, Cassandra informed her physician that “she is ‘not safe . . . [she] know[s] that [she]
20   will attempt to hurt [her]self if [she] leave[s] here,’” Pls.’ Ex. 44B at 25, and that she
21   intended to go AWOL if returned to PCC. See Pls.’ MSJ at 13 (citing Pls.’ Ex. 44C, ECF
22   No. 125-43 at 14–15). Nonetheless, Cassandra was again discharged to PCC. Pls.’ Ex.
23   44D, ECF No. 125-43 at 16–32, at 119. After only a few hours at PCC, she went AWOL
24   with a couple of other girls from PCC. Id. The girls ended up in an apartment with two
25   men, who repeatedly raped and beat Cassandra. Id.; see also id. at 120–24.
26         The Ninth Circuit “held in 1992 that ‘[o]nce the state assumes wardship of a child,
27   the state owes the child, as part of that person’s protected liberty interest, reasonable safety
28   and minimally adequate care and treatment appropriate to the age and circumstances of the

                                                    10
                                                                                   15-CV-189 JLS (NLS)
 1   child.’” Tamas v. Dep’t of Soc. & Health Servs., 630 F.3d 833, 846 (9th Cir. 2010) (quoting
 2   Lipscomb ex rel. DeFehr v. Simmons, 962 F.2d 1374, 1379 (9th Cir. 1992) (en banc)). “To
 3   violate due process, state officials must act with such deliberate indifference to the liberty
 4   interest that their actions ‘shock the conscience.’” Tamas, 630 F.3d at 844 (quoting Brittain
 5   v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006)). “Conduct that ‘shocks the conscience’ is
 6   ‘deliberate indifference to a known or so obvious as to imply knowledge of,
 7   danger.’” Tamas, 630 F.3d at 844 (quoting Kennedy v. City of Ridgefield, 439 F.3d 1055,
 8   1064 (9th Cir. 2006)). “[T]he deliberate indifference standard . . . requires a showing of
 9   an objectively substantial risk of harm and a showing that the officials were subjectively
10   aware of facts from which an inference could be drawn that a substantial risk of serious
11   harm existed and that either the official actually drew that inference or that a reasonable
12   official would have been compelled to draw that inference.” Tamas, 630 F.3d at 844 (citing
13   Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1242 (9th Cir. 2010); Conn v. City of
14   Reno, 591 F.3d 1081, 1095–96 (9th Cir. 2010); Arledge v. Franklin Cnty., Ohio, 509 F.3d
15   258, 263 (6th Cir. 2007); James ex rel. James v. Friend, 458 F.3d 726, 730 (8th Cir.
16   2006); Hernandez ex rel. Hernandez v. Tex. Dep’t of Protective & Regulatory Servs., 380
17   F.3d 872, 881 (5th Cir. 2004)). “[T]he subjective component may be inferred ‘from the
18   fact that the risk of harm is obvious.’” Tamas, 630 F.3d at 844 (citing Arledge, 509 F.3d
19   at 263; Hernandez, 380 F.3d at 881). The Ninth Circuit has cautioned that “the duty of
20   guarding . . . safety [of wards of the state] . . . is the quintessential responsibility of the
21   social workers assigned to safeguard the well-being of this helpless and vulnerable
22   population,” and those social workers “cannot escape liability by shifting the onus onto the
23   wards to request removal” from an inadequate environment. Id. at 843.
24         In Henry A. v. Willden, 678 F.3d 991 (9th Cir. 2012), for example, the Ninth Circuit
25   reversed the district court’s dismissal of claims against individual defendants on grounds
26   of qualified immunity, finding that the plaintiffs had alleged violations of their clearly
27   established constitutional rights. Id. at 1001. In Henry A., the plaintiffs claimed that the
28   defendant caseworkers “fail[ed] to provide foster children with necessary medical care.”

                                                   11
                                                                                  15-CV-189 JLS (NLS)
 1   Id. at 996–97. For example, “Henry A. was forced to change treatment providers more
 2   than ten times, but his medical records were not transferred properly,” resulting in Henry
 3   being “given a dangerous combination of psychotropic medications and [being]
 4   hospitalized in an intensive care unit for two weeks, on the brink of organ failure.” Id. at
 5   997. Similarly, “[w]hen Jonathan D. became seriously ill with an impacted colon, the
 6   County failed to approve a colonoscopy or other treatment measures, despite repeated
 7   requests from Jonathan’s doctor and his foster parent,” forcing his physician to wait until
 8   his “condition became life-threatening, justifying emergency surgery without the County’s
 9   permission,” by which point “Jonathan had been in severe pain for months.” Id.
10         The Ninth Circuit concluded that “the district court’s qualified immunity analysis
11   was too narrow,” because it “looked at Plaintiffs’ detailed factual allegations and
12   essentially determined that Defendants were entitled to qualified immunity because the
13   ‘very action[s] in question’ had not ‘previously been held unlawful.’” Id. at 1000. Instead,
14   the Ninth Circuit held, “the district court should have (1) determined the contours of a
15   foster child’s clearly established rights at the time of the challenged conduct under the
16   ‘special relationship’ doctrine of substantive due process, and (2) examined whether a
17   reasonable official would have understood that the specific conduct alleged by Plaintiffs
18   violated those rights.” Id. (citing al-Kidd, 563 U.S. at 741). The Ninth Circuit reasoned
19   that “[i]t is clearly established that ‘when the State takes a person into its custody and holds
20   him there against his will, the Constitution imposes upon it a corresponding duty to assume
21   some responsibility for his safety and general well-being,” and that failure “to provide for
22   his basic human needs,” including “medical care[] and reasonable safety[,] . . . transgresses
23   the substantive limits on state action set by . . . the Due Process clause.” Henry A., 678
24   F.3d at 1000 (citing DeShaney v. Winnebago Cnty. Dep’t of Social Servs., 489 U.S. 189,
25   199–200 (1989)). Because these rights “are analogous to those of prisoners, . . . [courts]
26   can also look to [the Ninth Circuit’s] prisoner cases to further define what constitutes a
27   ‘serious medical need.’” Henry A., 678 F.3d at 1001 (citing Tamas, 630 F.3d at 844–45).
28   Under that line of cases, “ignoring the instructions of a treating physician . . . can amount

                                                    12
                                                                                   15-CV-189 JLS (NLS)
 1   to deliberate indifference to serious medical needs.” Id. (citing Wakefield v. Thompson,
 2   177 F.3d 1160, 1164–65 (9th Cir. 1999)).
 3         Applying those legal principles to the facts alleged in Henry A., the Ninth Circuit
 4   “conclude[d] that a reasonable official would have understood that at least some of the
 5   specific conduct alleged by Plaintiffs violated those rights.” Id. For example, “[a]
 6   reasonable official would have understood that failing to authorize Jonathan’s medical
 7   treatment despite knowledge of his serious illness and repeated requests from his treating
 8   physician amounted to deliberate indifference to a serious medical need.” Id. The Ninth
 9   Circuit therefore reversed the district court’s dismissal of the plaintiffs’ claims for violation
10   of their right to be free from harm while involuntarily in government custody and their
11   right to medical care, treatment, and services. Id.; see also id. at 998.
12         Henry A. in instructive as to both prongs of the qualified immunity analysis as to
13   Defendant Salcido. Here, resolving all factual disputes in favor of Plaintiffs, Plaintiffs
14   have demonstrated that Defendant Salcido—who, as Cassandra’s caseworker, was charged
15   with providing her with basic medical care and reasonable safety—violated Cassandra’s
16   constitutional rights. As in Henry A., the instructions of the child’s treating physicians
17   went unheeded, and the child failed to receive basic and necessary medical care. The
18   Moving Defendants’ argument that “[n]othing that Salcido was alleged to have done
19   caused Cassandra to be injured at PCC,” see Mot. at 17, is disingenuous: according to
20   Plaintiffs, Defendant Salcido’s failure to provide Cassandra with basic and necessary
21   psychiatric treatment resulted in several suicide attempts and hospitalizations, and even
22   Cassandra’s rape when she was discharged to—and once again escaped from—a facility
23   ill-equipped to handle her fragile, and inadequately treated, mental state. With each
24   additional suicide attempt, psychiatric hospitalization, and escape from PCC, the risk of
25   harm faced by Cassandra in light of her inadequately treated psychiatric conditions
26   became—or should have become—increasingly obvious to Defendant Salcido. Not only
27   would a reasonable officer have recognized the objectively significant risk of harm facing
28   Cassandra, but it is inconceivable, based on the facts as presented by Plaintiffs, that

                                                    13
                                                                                    15-CV-189 JLS (NLS)
 1   Defendant Salcido did not become subjectively aware of that risk.           Consequently,
 2   Plaintiffs’ allegations and their supporting evidence are sufficient to establish that
 3   Defendant Salcido violated Cassandra’s constitutional rights. See Henry A., 678 F.3d at
 4   998–1001.
 5         Further, as Tamas and Henry A. make clear, these rights were clearly established in
 6   February through April 2013, when the alleged constitutional violations took place. See
 7   also Conn v. City of Reno, 591 F.3d 1081, 1102 (9th Cir. 2010), cert. granted, judgment
 8   vacated, 563 U.S. 915, opinion reinstated, 658 F.3d 897 (9th Cir. 2011) (finding qualified
 9   immunity was not warranted where pretrial detainee threatened suicide en route to prison).
10   Accordingly, even if the Court were to reconsider its prior Order, resolving all factual
11   disputes in favor of Plaintiffs, the Court would determine that Defendant Salcido is not
12   entitled to qualified immunity. See, e.g., A.P. v. Cnty. of Sacramento, No. 2:13-CV-01588-
13   JAM-DB, 2017 WL 1476895, at *5 (E.D. Cal. Apr. 25, 2017) (denying summary judgment
14   as to officials who knew about the child’s serious autism but prohibited his foster parents
15   from using the “sensory diet” prescribed by the child’s occupational therapist and
16   pediatrician because one aspect of the diet violated California law).
17                                        CONCLUSION
18         In light of the foregoing, the Court DENIES the Moving Defendants’ Motion for
19   Reconsideration (ECF No. 172).
20         IT IS SO ORDERED.
21
22   Dated: December 5, 2018
23
24
25
26
27
28

                                                  14
                                                                               15-CV-189 JLS (NLS)
